United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2548
                         ___________________________

                              David Anthony Stebbins

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                               Legal Aid of Arkansas

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                  for the Western District of Arkansas - Harrison
                                  ____________

                           Submitted: December 4, 2013
                             Filed: December 9, 2013
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BYE, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

     David Stebbins appeals the district court’s1 denial of his motion to set aside
judgment on the ground of judicial bias. After careful review, we hold that the court

      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.
did not abuse its discretion in denying the motion because no exceptional
circumstances warranted relief from the judgment, see Harley v. Zoesch, 413 F.3d
866, 871 (8th Cir. 2005) (standard for granting Fed. R. Civ. P. 60(b)(6) motion), and
Stebbins did not make a showing of judicial bias by pointing to adverse rulings in
other cases he has brought, see Am. Prairie Constr. Co. v. Hoich, 560 F.3d 780, 789-
90 (8th Cir. 2009) (movant bears substantial burden of proving judicial partiality); see
also In re Tyler, 839 F.2d 1290, 1290-91, 1295 (8th Cir. 1988) (per curiam) (court has
discretion to place reasonable filing restrictions on litigant who flagrantly and
repeatedly abuses judicial process by filing numerous meritless lawsuits).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-